Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
    Final Action

Claims 1-20 are pending.
Claims 1-20 have been rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites the limitation "the plurality of multiplexers" in at least line 18.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-2, 4, 6, 9, 11-12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over NILSEN ET AL. (20130305071, herein NILSEN) in view of Addepalli ET AL. (2015/0222708, herein Addepalli) in view of Park (U.S. PG Pub. 2017/0277238) in view of Choi (U.S. PG Pub. 2011/0140527). 


Regarding to claim 1, NILSEN teaches a method to adaptively change power threshold at a policy based power supply device (PBPSD) ([0042] “power management system 100”), comprising the steps of:
(a) retrieving a power policy ([0063] “FIG. 3, the power management method 800 is illustrated as including, at 805, establishing the one or more operational parameters associated with the power limiting mode.”)
(b) determining the power threshold substantially based on the power policy ([0064] “[0064] The set power value can comprise a predetermined power level, wherein the power limiting mode can be entered if the input power 610 provided by the power source 200 is greater than the set power value…Exemplary preselected percentage ranges can include between fifty percent (50%) and one hundred percent (100%) of the maximum power rating of the power source 200,”); 
(c) determining a power port priority based on the power policy ([0060] “If the measured input power 610 violates the operational parameter, the power limiting mode can be entered, at 840. In the power limiting mode, at least one of the enabled loads 500 can be disabled, at 850, in accordance with one or more predetermined first load class, and the disabling of the enabled loads 500, at 850, comprises placing the enabled loads 500 within the first load class into the deactivated mode. The enabled loads 500 to be disabled likewise can include one or more enabled loads 500 within other load class as desired. The predetermined criteria can comprise any suitable criteria for selecting the enabled loads 500 to be disabled and can be based on any preselected number of factors. Illustrative factors can include a load type, a load class, a load power rating, a physical load location, and/or any other load characteristic of each enabled load 500.”); 
(d) enabling a respective relay in a plurality of relays to provide power to each port in a plurality of power ports based on at least one of: (i) the power threshold, (ii) [[and]] the power port priority, (iii) information received from a plurality of multiplexers, (iv) information received from a plurality of Current Measurement Circuits (CMCs), and (v) information received from a plurality of plurality of Voltage Measurement Circuits CVMCs); ([0054] “A predetermined number of the loads 500 can be enabled to receive input power 610 from the selected power source 200. In other words, the enabled loads 500, once enabled, are permitted to receive the input power 610 from the selected power source 200; whereas, any load 500 that is not enabled can be inhibited from receiving the input power 610.”);
wherein the PBPSD comprises a first processor (FIG 1 “power control system 400”), a plurality of power connectors ([0045] “The power distribution system 300, for example, can include at least one power connector (or port) 1368P (shown in FIG. 9B”)), and a plurality of AC-DC regulators ([0044] “Exemplary types of power conversion systems 310 can include a step-down transformer, a step-up transformer, a DC-to-DC voltage converter, a power filter, a power frequency converter, a voltage rectifier, and/or a voltage regulator, without limitation.” [0044] “The power distribution system 300 thereby can include one or more power conversion systems 310 (shown in ; 
each power connector in the plurality of power connectors ([0045] “The power distribution system 300, for example, can include at least one power connector (or port) 1368P (shown in FIG. 9B”)) is capable of receiving electricity from a power supply ([0042] “including at least one power source 200 that can be coupled with one or more loads 500 via a power distribution system 300.”)
the power threshold is used to restrict a total maximum amount of power provided to the plurality of power ports:[0062] the plurality of power ports carries an aggregated amount of current within an aggregated recommended amount supplied by the plurality of AC-DC regulators (see fig. 14 and corresponding paragraphs) the power policy is received locally at the PBPSD retrieved from a remote server, or retrieved from a computing device connected to the PBPSD (naturally the power policy is stored in the control system so it can be seen that it was with input locally or remotely): 

Nilsen teaches most of the claimed invention, but fails to teach all of claim 1 (and later 11) however, this is an obvious variation as taught by Addepalli as follows:



Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Addepalli into the system and methods as disclosed by Nilsen. The motivation to combine is that Addepalli uses allowing changes to the power policies a user (operator) can customize power needs and functionality.

Nilsen in view of Addepalli teach most of the claimed invention, but fails to teach all of claim 1 (and later 11) however, this is an obvious variation as taught by Park as follows:
As to claim 1, Park  a plurality of multiplexers[0034],  each power connector in the plurality of power connectors is connected to the plurality of multiplexers to allow distribution of loading of the plurality of AC-DC regulators (fig. 2)[0028]; each multiplexer in the plurality of multiplexers is used to select a connection between one of the plurality of power connectors and one of the plurality of AC-DC regulators (such as the ones in Nilsen)[0020, 0021, 0029-0030].  The AC-DC regulators can be seen in Nilsen.

Nilsen in view of Addepalli and Park teach most of the claimed invention, but fail to teach an Or-circuit that supplys the maximum load of power out.  However, this is an obvious varation and is taught as follows:

As to claim 1, Choi teaches multiple power supplies and a Or circuit that that supplys the total maximum amount of power out (0017, 0043, fig. 2).

It would have been obvious to one having ordinary skill in the art prior to the effective filing data to modify NILSEN in view of Addepalli and Park with Choi since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  The predictable result in this instant, the OR-circuit would be part of Nilsen’s distribution component (300) for the distribution to the various ports. 

 The method of claim 1, further comprising: 
(e) sending the power threshold and the power port priority to a second processor of the PBPSD (power distribution system 300 from [0048] “Advantageously, the power control system 400 can apply the status data 720 to generate power control data 710. The power control data 710 can include information for allocating the input power 610 among the loads 500 in a dynamic manner to account for the dynamic changes in the input power 610 and/or the output power 620. The power control system 400 is shown as providing the power control data 710 to the power distribution system 300. Thereby, the power distribution system 300 can provide the output power 620 to the loads 500 in accordance with the power control data 710.”), wherein: power port priorities determines priorities of power ports to receive electricity ([0056] “As desired, the enabled loads 500 can be associated with a plurality of load classes. Some enabled loads 500, for example, can belong to a first load class, wherein the enabled loads 500 require activation prior to receiving the input power 610 from the selected power source 200.”), And [0054] “A predetermined number of the loads 500 can be enabled to receive input power 610 from the selected power source 200. In other words, the enabled loads 500, once enabled, are permitted to receive the input power 610 from the selected power source 200; whereas, any load 500 that is not enabled can be inhibited from receiving the input power 610.”); 
step (e) is performed before step (d) (Examiner notes step (d) is the step “enabling one or more loads 500 associated with the selected power source 200” at ; 
steps (a), (b), (c) and (e) are performed by a first processor (power control system 400) of the PBPSD ([0048] “Advantageously, the power control system 400 can apply the status data 720 to generate power control data 710. The power control data 710 can include information for allocating the input power 610 among the loads 500 in a dynamic manner to account for the dynamic changes in the input power 610 and/or the output power 620.” Examiner notes power control system 400 generates power control data 710 in method 800, Fig 5A, steps 805, 805A-B); and 
wherein steps (d) is performed by the second processor of the PBPSD ([0043] “The power distribution system 300 receives the input power 610 from the power source 200 and distributes the input power 610 among the loads 500.”)

Regarding to claim 4, NILSEN teaches The method of claim 1, further comprising: 
(e) determining a total maximum amount of power based on number of power supplies in the plurality of power supplies supplying the electricity  ([0064] “The set power value can comprise a predetermined power level, wherein the power limiting mode can be entered if the input power 610 provided by the power source 200 is greater than the set power value. As desired, the set power value can be established as a preselected percentage (and/or a preselected percentage range) of the maximum power rating of the power source 200.”) and updating the power threshold based on the total maximum amount of power([0048] “The power control data 710 can include information for allocating the input power 610 among the loads 500 in a dynamic manner to account for the dynamic changes in the input power 610 and/or the output power 620”. And [0042] “The total input power 610 available from the power source 200 typically is limited by a maximum power rating (and/or power budget) of the power source 200”) and 
wherein step (e) is performed before step (d).  (Examiner notes step (d) is the step “enabling one or more loads 500 associated with the selected power source 200” at block 815, FIG 5A. And other steps (a, b, c, e, f, g) for determining power policy information is done in at block 805, 805A-B, FIG 5A.);


Regarding to claim 6, NILSEN teaches The method of claim 1, the power policy configures the PBPSD [0063]; wherein the power policy comprises a backup configuration ([0054] “the power management method 800 can dynamically allocate power provided by a selected power source 200 (shown in FIG. 1) among one or more loads 500 (shown in FIG. 1) and supports a power limiting mode for resolving the undesired power conditions.” Examiner notes the limiting mode was taught in depth in FIG2 and [0062] for attempting to resolved undesired power conditions by disabling at least one enabled load 500 in accordance with a predetermined criteria at block 850. See [0062] “If the resultant measured input power 610 violates the operational parameter, the power limiting mode can be maintained … at 860. As desired, the one or more additional enabled loads 500 can be disabled, at 850, in accordance with the predetermined criteria if the resultant measured input power 610 continues to violate the operational parameter. If the resultant normal operation mode can be re-entered, at 810, wherein a predetermined number of the loads 500 can be enabled to receive input power 610 from the selected power source 200 in the manner discussed above. The power management method 800 thereby comprises a dynamic method for attempting to resolve undesired power conditions.”).  

Regarding to claim 9, NILSEN teaches The method of claim 1, wherein the power policy comprises a configuration for enabling or disabling one or more of the AC-DC regulators in the plurality of AC-DC regulators (From [0044], it is known that power distribution system 300 includes power conversion system 310, and power conversion system 310 includes a regulator. In a later embodiment [0109], power distribution system 300 also includes switching system. And power policy includes priority setting on enabling a predetermined number of load in [0054-0056]. Therefore, power policy already comprised a configuration for enable a predetermined number of regulator. [0109] “The distribution system 1320 likewise can include a switching system 1321 for providing an interface between the distribution system 1320 and the headend system 1310H.”).  Choi teaches the OR-ing circuit is configured to parallel the plurality of power supplies from the plurality of AC-DC regulators[0045].

As to claims 10 and 20, Addepalli teaches wherein; the power port priority is configured through a graphical user interface, when electricity received by the plurality of power connectors is inadequate a power port with a higher priority is more likely to receive electricity compared to a power port with a lower priority [ 0072-0073].


Regarding to claim 11, is similar to claim 1 above.  Nielsen goes on to show the claimed measuring devices in [0047], a plurality of power sources [0042], Park shows that relays for power control are well known (fig. 3).

Regarding to claim 12, is similar to claim 2 above.

Regarding to claim 14, is similar to claim 4 above.

Regarding to claim 16, is similar to claim 6 above.

Regarding to claim 19, is similar to claim 9 above.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NILSEN ET AL. (20130305071, herein NILSEN) in view of Addepalli ET AL. (2015/0222708, herein Addepalli) in view of Park (U.S. PG Pub. 2017/0277238) in view of Choi (U.S. PG Pub. 2011/0140527) in view of BURROWS ET AL. (20130033185, herein BURROWS) 

Regarding to claim 3, NILSEN, Park, Choi and Addepalli teach all the claim limitation as stated in claim 1 and Nilsen specifically teaches The method of claim 1, further comprising:
updating the power threshold based on based on the total maximum amount of power([0048] “The power control data 710 can include information for input power 610 among the loads 500 in a dynamic manner to account for the dynamic changes in the input power 610 and/or the output power 620”. And [0042] “The total input power 610 available from the power source 200 typically is limited by a maximum power rating (and/or power budget) of the power source 200”)
step (e) is performed before step (d).  (Examiner notes step (d) is the step “enabling one or more loads 500 associated with the selected power source 200” at block 815, FIG 5A. And other steps (a, b, c, e, f, g) for determining power policy information is done in at block 805, 805A-B, FIG 5A.);
NILSEN doesn’t teach (e) determining the total maximum amount of power based on number of operating AC-DC regulators 
BURROWS teaches (e) determining a total maximum amount of power based on number of operating AC-DC regulators in the plurality of power supplies ([0023] “In some embodiments, the energizing component further includes a regulator module configured to determine the amount of power and voltage to apply to the plurality of lighting devices”)
NILSEN teaches a power management system that includes multiples of regulators in various type, including voltage regulator. NILSEN did not teach total maximum power is determined by regulator. BURROWS teaches a regulator module is configured to determine the power of lighting devices. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of NILSEN and Addepalli to incorporate the teaching of BURROWS by incorporating a determining step to determine the total power by the regulator. Doing so would helping in controlling the brightness of a lighting device. 

Regarding to claim 13, is similar to claim 3 directly above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NILSEN ET AL. (20130305071, herein NILSEN) in view of Park (U.S. PG Pub. 2017/0277238).  in view of Addepalli ET AL. (2015/0222708, herein Addepalli) in view of Choi (U.S. PG Pub. 2011/0140527) in view of GASCUEL (20100188785).
Regarding to claim 7, NILSEN teaches all the claim limitation as stated in claim 1. Nielsen also describes measuring the input power supplies for voltage, current, etc. [0047].
NILSEN doesn’t teach The method of claim 1, further comprising sending a message to a remote management server when at least one of the plurality of AC-DC regulators is overloaded,
GASCUEL teaches The method of claim 1, further comprising sending a message when at least one of the plurality of AC-DC regulators is overloaded; wherein the message includes information describing at least one of (i) the change in the total maximum amount of power or (ii) ceasing of providing power  at least to some of the power ports in the plurality of power ports and some parts of the PBPSD.  ([0060] “If the current continues to increase, the upper voltage and/or power limits of the voltage regulator 10 are exceeded and the regulator interrupts the power supply to the equipment.” [0079] “When a fault is detected, whether by the activation of one of the protective means of the device 1, or by a measurement of a power supply or 
NILSEN teaches a power management system that includes regulator. NILSEN, Park, Choi and Addepalli does not teach sending a message when the regulator is overloaded.  GASCUEL teaches the monitoring device 1that send an alarm to a remote site when a fault is happened such as an overloaded regulator in [0060]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of NILSEN to incorporate the teaching of GASCUEL by incorporating a method of disconnecting the power supply. Doing so would protect the power source. ([0060] “In order to protect not only the power source 2 but also the parts of the equipment 3 that may overheat as a result of this short-circuit, the current limiter 11, via the coupling line 16, causes the voltage on the voltage regulator terminals to drop in order to reduce the power supply voltage of the equipment 3 and concomitantly to reduce the current passing through it.”)

s 8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over NILSEN ET AL. (20130305071, herein NILSEN) in view of Addepalli ET AL. (2015/0222708, herein Addepalli) in view of Park (U.S. PG Pub. 2017/0277238), in view of Choi (U.S. PG Pub. 2011/0140527) in view of JABER ET AL. (20160072924, herein JABER).
Regarding to claim 8, NILSEN and Addepalli teach all the claim limitation as stated in claim 1
The combination doesn’t teach The method of claim 1, wherein the power policy comprises a schedule for power cycling one or more power ports.  
JABER teaches The method of claim 1, wherein the power policy comprises a schedule for power cycling one or more of the power ports in the plurality of power ports.  ([0050] “In the Virtualization 410 page, some of the exemplary options for the virtualized devices 135 may include power cycling the virtualized devices 135, power cycling specific ports of the virtualized devices 135, creating schedules to perform various functions at specified times, and/or programming self-healing instructions for the virtualized devices 135 or specific ports of the virtualized devices 135.”)
NILSEN teaches a power management system that includes power policy setting. NILSEN did not teach power policy comprising a schedule for power cycling.  JABER teaches a method for electronic device virtualization and management comprising a power cycling feature with a schedule. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of NILSEN to incorporate the teaching of JABER by incorporating power cycling specific ports. Doing so would enabling a way to grouping any number of ports into categories and turn power ports on and off simultaneously. ([0050] “In a non-

Regarding to claim 17, NILSEN teach the claim limitation as stated in claim 11.
NILSEN don’t teach The system of claim 11, wherein the power policy comprises a schedule for turning one or more power ports on or off.  
JABER teaches The system of claim 11, wherein the power policy comprises a schedule for turning off or on one or more of the power ports in the plurality of power ports. ([0050] “In the Virtualization 410 page, some of the exemplary options for the virtualized devices 135 may include power cycling the virtualized devices 135, power cycling specific ports of the virtualized devices 135, creating schedules to perform various functions at specified times, and/or programming self-healing instructions for the virtualized devices 135 or specific ports of the virtualized devices 135.”)

Regarding to claim 18, NILSEN teach the claim limitation as stated in claim 11. Nielsen also describes measuring the input power supplies [0047].
 The system of claim 11, wherein the power policy comprises a schedule for power cycling one or more power ports.  
JABER teaches The system of claim 11, wherein the power policy comprises a schedule for power cycling of the one or more power ports in the plurality of power ports. ([0050] “In the Virtualization 410 page, some of the exemplary options for the virtualized devices 135 may include power cycling the virtualized devices 135, power cycling specific ports of the virtualized devices 135, creating schedules to perform various functions at specified times, and/or programming self-healing instructions for the virtualized devices 135 or specific ports of the virtualized devices 135.”)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NILSEN ET AL. (20130305071, herein NILSEN) in view of Addepalli ET AL. (2015/0222708, herein Addepalli) in view of Park (U.S. PG Pub. 2017/0277238),   in view of Choi (U.S. PG Pub. 2011/0140527), in view of Li (2015/0045976, herein Li).


Regarding to claim 5, NILSEN teaches The method of claim 1, wherein number of AC-DC regulators in the PBPSD is more than34 or equal to the number of the plurality of power connectors ([0044] “The power distribution system 300 thereby can include one or more power conversion systems 310 (shown in FIGS. 11A-B) for converting the input power 610 into each of the output power 620A-N… ”).  NILSEN teaches a power distribution system can have more than one of power conversion system 310. And each power conversion systems 310 has a voltage regulator. Hence in    Nilsen teaches most of the claimed invention but not all of claim 5.  However, this is an obvious variation as taught by Li as follows:

As to claim 5, Li teaches the plurality of power connectors detect characteristics of the plurality of power supplies including voltage and current passing through the plurality of power connectors by using respectively a plurality of respective sensors: and the plurality of sensors are located in the plurality of power connectors [0010]. 

Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to include the teachings of Li into the system and method of Nilsen modified by Addepalli.  The motivation to combine is that Li teaches using smart outlets with voltage and current sensors can allow for surge protecting[0009, 00010].


Regarding to claim 15, it is similar to 5 directly above. 

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under rejections made toward Nilsen in view of Addepalli and Park of the new amendments have been 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2118